Mr. Justice Miller
delivered the opinion of the court, affirming the decree of the circuit court dismissing the bill.
A town ordinance establishing charges upon steam-boats and other water craft landing at the public landings within the town, and appointing and establishing certain points at which such landings shall be made, and grading the rates for landing according to their tonnage, and affixing a penalty for violation of the ordinance, is not a tax on tonnage, within the meaning of the constitution of the United States, and if a regulation of commerce it is of that class for which states may prescribe rules in the absence of congressional legislation on the subject; and such an ordinance is not repugnant to the constitution of the United States. The money collected for wharfage under a town ordinance is not taxes, and its collection will not be restrained unless it is shown that the rates are excessive, and that there was a clear abuse of the power properly conferred on the trustees in regard to the wharfage charges, such as would justify the interposition of a court of equity
Cases cited in the opinion: Wharfage not a tax on tonnage, Cannon v. New Orleans, 20 Wall. 577; Packet Co. v. St. Louis, 100 U. S. 428; Packet Co. v. Keokuk, 95 U. S. 80; Guy v. Baltimore, 100 U. S. 434; nor regulation of commerce, Cooley v. Board of Wardens, 12 How. 299; Gilman v. Philadelphia, 3 Ware, 713; Crandall v. Nevada, 6 Wall. 35; Pound v. Truck, 95 U. S. 462.